Title: The American Commissioners to the Comte de MercyArgenteau, 19 April 1777
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur
To: Mercy-Argenteau, Florimond-Claude-Charles, comte de


Sir
Paris, April 19. 1777
By direction of the Congress of the United States of America, we have the Honour of informing your Excellency, that they purpose to send a Minister to your respected Court, with all convenient Expedition, properly impower’d to treat upon Affairs of Importance.
In the mean time we beg the Favour of your Excellency to inform your Court, that we are instructed and authorized by the said Congress to sollicit its Friendship, to request that it would afford no Aid to their Enemies, but use its good Offices to prevent the Lending of Troops by other Powers to be transported to America for their Destruction; and to offer the free Commerce of the said States to the Subjects of Austria; which Request and Offer we now hereby make, and we beg your Excellency would transmit the same to the Ministers of your Court, for their favourable Consideration. With great Respect we have the Honour to be Your Excellency’s most obedient and most humble Servants
B FranklinSilas DeaneArthur Lee
Commissioners Plenipotentiary from the United States of North AmericaHis Excelly. M. le Comte de Mercy-Argenteau, Imperial Ambassador. 
 
Addressed: A son Excellence / M. le Comte de Mercy-Argenteau / Ambassadeur de l’Empereur, & de sa / Majesté Imperiale, Royale & Apostolique / l’Imperatrice Reine de Hongrie & de Bohéme / &c. / à Paris
